DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Drawings
The drawings are objected to because in Fig 3 it is unclear what is being illustrated by the black circles that having varying size throughout the graph.  Further explanation of this figure is requested.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “disclosed is” should be deleted.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
The specification should have each of the paragraphs labeled using at least 4 numerals enclosed in brackets at the start of each paragraph. See 37 C.F.R. 1.52(b)(6).
In the 2nd to last line of page 6, “VDI test” is unclear and the acronym’s longer name should be clarified.  
Appropriate correction is required.
Claim Objections
Claim 4 is objected to because of the following informalities:  In regards to claim 4, “load loading/unloading work, inching work, traveling work, complex operation work is performed” should recite -- load loading/unloading work, inching work, traveling work, and complex operation work is performed -- .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 3, “which is most frequently used by an operator” is unclear, rending the claim indefinite.   It is unclear if the engine data is being most frequently used by an operator, meaning that the operator is using the engine data or viewing the speed of rotation indicator on a vehicle or if the intended meaning is that the extracted engine speed is the most used engine speed by the operator.  For examination purposes, the claim limitation is being interpreted as though the most frequently used engine speed is being extracted.  
The term “close” in claim 3 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what would be considered an engine speed close to the most efficient engine speed, rending the claim indefinite.  
In regards to claim 3, “outputs the guide message through the display module so that the engine speed, which is most frequently used by the operator, is close to the most efficient engine speed” is unclear because this limitation could be interpreted as the numerical value being within a threshold value of one another, or it could be interpreted as though the engine speed and the most efficient engine speed are physically located nearby one another on the display module.  For examination 
In regards to claim 4, “inching work” and “complex operation work” does not have a clear definition and these are not terms well-known in the art of the invention, rending the claim indefinite.  It is unclear what the intended meaning of these phrases are.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis - Step 1
Claims 1-9 recite an apparatus/system, therefore claims 1-9 are within at least one of the four statutory categories.
101 Analysis - Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recites mathematical concepts (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:
An industrial vehicle work guide system, comprising:
a memory configured to store engine used data, a driving time, a fuel consumption amount, and reference fuel efficiency;

an analysis module configured to calculate actual fuel efficiency by using the engine used data, the driving time, and the fuel consumption amount, compare the actual fuel efficiency with the reference fuel efficiency, and control the display module so that the display module outputs a guide message when the actual fuel efficiency is lower than the reference fuel efficiency.
These limitations, as drafted, is a system that, under its broadest reasonable interpretation, covers performance of the limitation as a mathematical concept. That is, nothing in the claim elements preclude the steps from practically being performed as mathematical concepts. For example, "calculate…" and “compare…” encompass using and calculating values using mathematical equations.  “compare the actual fuel efficiency with the reference fuel efficiency” involves using a mathematical function of a controller to determine if a threshold is met. Thus, the claim recites at least a mathematical concept.
101 Analysis - Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application."
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the "additional limitations" while the bolded portions continue to represent the "abstract idea"):

An industrial vehicle work guide system, comprising:
a memory configured to store engine used data, a driving time, a fuel consumption amount, and reference fuel efficiency;
a display module configured to output a guide message; and
an analysis module configured to calculate actual fuel efficiency by using the engine used data, the driving time, and the fuel consumption amount, compare the actual fuel efficiency with the reference fuel efficiency, and control the display module so that the display module outputs a guide message when the actual fuel efficiency is lower than the reference fuel efficiency.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of "a memory configured to store engine used data, a driving time, a fuel consumption amount, and reference fuel efficiency", "a display module configured to output a guide message”, and “control the display module so that the display module outputs a guide message when the actual fuel efficiency is lower than the reference fuel efficiency” the examiner submits that these limitations do not amount to an inventive concept since it is insignificant extra-solution activity as it is merely a form of data collection and outputting (MPEP § 2106.05(g)).  Additionally, "a memory…," and “a display module” are merely a generic components to perform a function. The generic component is recited at a high level of generality (i.e. a generic memory and display module) such that it amounts to no more than mere instructions to apply the exception using generic computer components. The examiner submits that these limitations are mere data collection and outputting components to apply the above-noted abstract idea by merely using general computer components to perform the process (MPEP §2106.05).

101 Analysis - Step 2B
Regarding Step 2B in the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a memory configured to store engine used data, a driving time, a fuel consumption amount, and reference fuel efficiency", "a display module configured to output a guide message”, and “control the display module so that the display module outputs a guide message when the actual fuel efficiency is lower than the reference fuel efficiency” amounts to nothing more than mere instructions for data collection and outputting to apply the exception using a generic 
Dependent claims 2-9 specify limitations that elaborate on the abstract idea of claim 1, and thus are directed to an abstract idea nor do the claims recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chun et al. (US 20150346009; hereinafter Chun).
In regards to claim 1, Chun discloses of an industrial vehicle work guide system (Abstract), comprising:
a memory configured to store engine used data, a driving time, a fuel consumption amount, and reference fuel efficiency (Para 0030, 0048, and 0022);
a display module configured to output a guide message (Para 0038, 0039, 0053); and
an analysis module configured to calculate actual fuel efficiency by using the engine used data, the driving time, and the fuel consumption amount, compare the actual fuel efficiency with the 
In regards to claim 2, Chun discloses of the industrial vehicle work guide system of claim 1, wherein the engine used data includes information about an engine speed and an engine output (Para 0030).
In regards to claim 5, Chun discloses of the industrial vehicle work guide system of claim 1, wherein the reference fuel efficiency includes fuel efficiency defined with a fuel consumption amount per driving time (Para 0030, 0027, 0048, claim 3).
In regards to claim 9, Chun discloses of the industrial vehicle work guide system of claim 1, wherein the reference fuel efficiency is set based on each cargo located on the industrial vehicle and each engine speed (Para 0030, 0034, Tables 1-2; where an unload or load situation depends on the cargo on the vehicle).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Kim et al. (KR 20140084409; hereinafter Kim; already of record from IDS; see attached English translation for page and paragraph numbers).
In regards to claim 3, Chun discloses of the industrial vehicle work guide system of claim 2.  
However, Chun does not specifically disclose of the analysis module extracts an engine speed, which is most frequently used by an operator, from the engine used data, compares the extracted engine speed, which is most frequently used by the operator, with a preset most efficient engine speed, and outputs the guide message through the display module so that the engine speed, which is most frequently used by the operator, is close to the most efficient engine speed.
Kim, in the same field of endeavor, teaches of the analysis module extracts an engine speed, which is most frequently used by an operator, from the engine used data, compares the extracted engine speed, which is most frequently used by the operator, with a preset most efficient engine speed, and outputs the guide message through the display module so that the engine speed, which is most frequently used by the operator, is close to the most efficient engine speed (Page 4 Para 0012 – Page 5 Para 0003, Page 6 Para 0002, Fig 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the industrial vehicle work guide system of claim 2, as taught by Chun, to include the analysis module extracts an engine speed, which is most frequently used by an operator, from the engine used data, compares the extracted engine speed, which is most frequently used by the operator, with a preset most efficient engine speed, and outputs the guide message through the display module so that the engine speed, which is most frequently used by the operator, is close to the most efficient engine speed, as taught by Kim, in order to allow the driver to perform safe and .
Claim 4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Sakamoto et al. (JP 2015140800; hereinafter Sakamoto; already of record from IDS; see attached English translation for page and paragraph numbers).
In regards to claim 4, Chun discloses of the industrial vehicle work guide system of claim 1.   
However, Chun does not especially disclose of the reference fuel efficiency is fuel efficiency when reference work consisting of two or more of load loading/unloading work, inching work, traveling work, complex operation work is performed.
Sakamoto, in the same field of endeavor, discloses of the reference fuel efficiency is fuel efficiency when reference work consisting of two or more of load loading/unloading work, inching work, traveling work, complex operation work is performed (Page 7 Para 0005 – Page 8 Para 0004, claim 1, Figs 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the industrial vehicle work guide system of claim 1, as taught by Chun, to include the reference fuel efficiency is fuel efficiency when reference work consisting of two or more of load loading/unloading work, inching work, traveling work, complex operation work is performed, as taught by Sakamoto, in order to allow the fuel consumption of each mode to be taken into account when determining the reference values ( Sakamoto Page 7 Para 0005 – Page 8 Para 0004, claim 1, Figs 4-6).
In regards to claim 6, Chun discloses of the industrial vehicle work guide system of claim 1.   
However, Chun does not specifically disclose of the reference fuel efficiency includes a work amount per hour defined with a work cycle per driving time.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the industrial vehicle work guide system of claim 1, as taught by Chun, to include the reference fuel efficiency includes a work amount per hour defined with a work cycle per driving time, as taught by Sakamoto, in order to allow the recommended work mode to determine the work efficiency factor based on the last hour of work (Sakamoto Page 9 Para 0002-0003).
In regards to claim 7, Chun in view of Sakamoto teaches of the industrial vehicle work guide system of claim 6, further comprising:
a load sensor configured to measure weight of the cargo loaded on the industrial vehicle (Sakamoto Page 3 Para 0009 – Page 4 Para 0001, Page 5 Para 0007-0009, Fig 1), 
wherein the analysis module calculates the work cycle based on pressure measured by the load sensor (Sakamoto Page 3 Para 0009 – Page 4 Para 0001, Page 5 Para 0007-0009, Fig 1).
The motivation of combining Chun and Sakamoto is the same as that recited in claim 6 above.  
In regards to claim 8, Chun in view of Sakamoto teaches of the industrial vehicle work guide system of claim 1, wherein the reference fuel efficiency includes work efficiency defined with a fuel consumption amount per work cycle (Sakamoto Page 7 Para 0005 – Page 8 Para 0004, Page 8 Para 0008 - Page 9 Para 0003, claim 1, Figs 4-6).
The motivation of combining Chun and Sakamoto is the same as that recited in claim 6 above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kwak et al. (US 20160252381) discloses of a system for measuring fuel waste and to output suggestions for improving fuel efficiencies to drivers.
HSU et al. (US 20160082905) discloses of inputting data to determine an overall driving effectiveness and analyze the inefficient driving periods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./               Examiner, Art Unit 3663               

/JAMES M MCPHERSON/               Examiner, Art Unit 3663